DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Request for Continued Examination filed on 24 March 2021.
Claim(s) 1-20 is/are pending and present for examination.  Claim(s) 1, 9, and 16 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
 
Response to Amendment
Claims 1-9 and 11-20 have been amended.
No claims have been cancelled.
No claims have been newly added.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a step for generating a plurality of user embedding vectors…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
As per claims 1, 9, and 16, the claim(s) recite(s) “generating a plurality of user embedding vectors," "providing... a visualization," "comparing the plurality of user embedding vectors," and "providing... an updated visualization." The limitations directed towards “comparing" are interpreted to be the observation or judgment about the actions the examiner has taken, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “client device,” nothing in the claim element precludes the step from practically being performed in the mind.
The limitations of "generating" and "providing" are considered additional limitations directed to mere extra-solution activity. This judicial exception is not integrated into a practical application by additional elements and do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because "providing" and "generating" only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (“Storing and retrieving information in memory.”  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115).  Specifically, the generating and providing of “user embedding vectors” based upon structured data” would relate to the “storing and retrieving of information in memory.”  see MPEP 
As per claim 2, the limitations are directed towards further defining the feature(s) related to “receiving”, “identifying”, and “removing” user embedding vectors, which is/are an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of processing user embedding vectors and are interpreted to be the observation or judgment about visualizations, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.
Additionally, the claims provide for “displaying” and “updating” a visualization.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea (“Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The graphical user interface is a generic computer component recited at a high level of generality. Displaying and updating is/are insignificant extra-solution data gathering. Accordingly, neither the individual additional elements nor the claim as a whole integrates the abstract idea into a practical application. At step 2B, the "displaying” and “updating" limitation(s) is/are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."
		Accordingly, the aforementioned claims above are not patent eligible.
As per claim 3, the limitations are directed towards further defining the feature(s) related to “identifying” and “reducing dimensionality”, which is/are an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “identifying” profile data and segments of user embedding vectors, and are 
Additionally, the claims provide for “receiving” and “updating” a visualization.  These additional elements represent mere extra-solution activities to the judicial exception.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data processing in conjunction with the abstract idea (“Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93).  The graphical user interface is a generic computer component recited at a high level of generality. Displaying and updating is/are insignificant extra-solution data gathering. Accordingly, neither the individual additional elements nor the claim as a whole integrates the abstract idea into a practical application. At step 2B, the "receiving” and “updating" limitation(s) is/are clearly well-understood, routine, and conventional; see MPEP 2106.05(d)(II), "receiving or transmitting data over a network."
		Accordingly, the aforementioned claims above are not patent eligible.
As per claims 4-8, the limitations are directed towards further defining the feature(s) related to converting user profile data, which is/are an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “converting” profile data and are interpreted to be the observation or judgment about profile data, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 10, the limitations are directed towards further defining the user embedding types, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and 
As per claims 11-15, the limitations are directed towards further defining the feature(s) related to identifying additional user embedding vectors, which is/are an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process of “identifying” user embedding vectors and are interpreted to be the observation or judgment about user embedding vectors, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. There are no additional elements that would tie the limitations to a practical application and/or that would amount to significantly more than the judicial exception.
As per claim 17, the limitations are directed towards further defining how to plot data segments, which is an additional element beyond the above identified judicial exception. This feature is generally linking the use of the judicial exception to a particular technological environment and does not integrate the abstract idea into a practical application.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Therefore, the plotting of data is nothing more than what can be handled by a conventional data processing and visualization system and does not provide significantly more than the judicial exception.
As per claims 18-20, the limitations are directed towards further defining the feature(s) related to “identifying” and “receiving”, which is/are an additional element beyond the above identified judicial exception. The limitations elaborate upon the aforementioned “Mental Process” of “identifying” profile data and segments of user embedding vectors, and are interpreted to be the observation or judgment about visualizations, therefore, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap et al, USPGPUB No. 2019/0362220, filed on 25 May 2018, and published on 28 November 2019, in view of Yan et al, USPGPUB No. 2015/0186478, filed on 22 December 2014, and published on 2 July 2015, and in further view of Huang et al, USPGPUB No. 2018/0075336, filed on 13 September 2016, and published on 15 March 2018.
As per independent claim 1, Yap, in combination with Yan and Huang, discloses:
In a digital medium environment for generating user embedding types, a computer-implemented method for visualizing user representations, comprising:
a step for generating a plurality of user embedding vectors for a plurality of users based on structured user data that transforms user profile data {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”} of unequal sizes into uniform user embedding vectors of equal size within high-dimensional vector space {See Huang, [0054] wherein this reads over “Some embodiments pertain to a method that includes receiving a plurality of inputs of different sizes at a convolutional neural network, applying convolution and pooling to each of the inputs to provide a plurality of outputs of different sizes, changing the size of each of the outputs to a selected uniform size, reshaping each of the outputs to a vector, and fully connecting the vectors”};
providing, within a graphical user interface provided to a client device and based on the user embedding vectors being equal in size {See Yap, [0068], wherein this reads over “The processor 510 is capable of processing instructions stored in the memory 520 or on the storage device 530 to display graphical information for a user interface on the input/output device 540”}, a visualization that displays a segment of user visual representations from the user embedding vectors generated for the plurality of users {See Yan, [0020] and [0037] , wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”.  That is, as mentioned previously, Yan discloses a system wherein a user may select a tree structure such as a cluster or group to be expanded.  Upon said selection by a user, the system of Yan then displays the appropriate level and/or cluster (i.e. an updated visualization that displays the segment of user embedding vectors and an expanded segment of user embedding vectors).};
visual representations in accordance with a target user embedding type, comparing the plurality of user embedding vectors to determine additional user embedding vectors that ghave uniform user embedding vectors that are similar in the high-dimensional vector space to the segment of user embedding vectors having the target user embedding type {See Yan, [0020] and [0037], wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”.  That is, Yan discloses that a hierarchical tree structure, folder, and/or file (i.e. a user embedding) may be expanded based upon a user’s input (i.e. based on user input to expand the displayed segment)}; and
providing, within the graphical user interface provided to the client device, an updated visualization that displays the segment of user visual representations and an expanded segment of user visual representations {See Yan, [0020] and [0037] , wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”.  That is, as mentioned previously, Yan discloses a system wherein a user may select a tree structure such as a cluster or group to be expanded.  Upon said selection by a user, the system of Yan then displays the appropriate level and/or cluster (i.e. an updated visualization that displays the segment of user embedding vectors and an expanded segment of user embedding vectors).}.
	Yap is directed to the invention of collaborative filtering for modeling implicit feedback.  Yap fails to specifically disclose the claimed feature of “determining, based on user input from the client device to expand the displayed segment of user embedding vectors in accordance with a target user embedding type, additional user embedding vectors that are similar to the segment of user embedding vectors having the target user embedding type” and “providing, within the graphical user interface provided to the client device, an updated visualization that displays the segment of user embedding vectors and an expanded segment of user embedding vectors.”  
	Yan is directed to the invention of tree representation of search results.
	As per the claimed feature of “determining, based on user input from the client device to expand the displayed segment of user embedding vectors in accordance with a target user embedding type, additional user embedding vectors that are similar to the segment of user embedding vectors having the target user embedding type,” Yan discloses that “[a] hierarchical tree structure as disclosed herein can also be manipulated to expand and contract based on a user's inputs” such that “folders and sub-folders may be collapsible and expandable to show or hide the contents of a folder or sub-folder.”  See Yan, [0020].  That is, Yan discloses that data displays may be expanded based upon user input.  Additionally, Yan discloses that “if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself.”  See Yan, [0020].  That is, Yan discloses that multiple file types such as folders, sub-folders, and an electronic file may be expanded upon according to the type of data (i.e. folder vs. file).  Yan further discloses that various clusters or groups may be expanded upon based upon a click operation of a user.  See Yan, [0037].  
As per the claimed feature of “providing, within the graphical user interface provided to the client device, an updated visualization that displays the segment of user embedding vectors and an expanded 
The prior art combination of Yap and Yan fails to disclose the claimed feature of transforming user profile data “of unequal sizes into uniform user embedding vectors of equal size within high-dimensional vector space.”  Huang is directed to a convolutional neural network for classifying time series data uses a dynamic context selection.  Specifically, Huang discloses that “[s]ome embodiments pertain to a method that includes receiving a plurality of inputs of different sizes at a convolutional neural network, applying convolution and pooling to each of the inputs to provide a plurality of outputs of different sizes, changing the size of each of the outputs to a selected uniform size, reshaping each of the outputs to a vector, and fully connecting the vectors.”  See Huang, [0054].  That is, Huang discloses that outputs of a different size (i.e. user profile data of unequal sizes) may be converted into output having a uniform size such that the resulting vector is of an equal size (i.e. transforming into uniform user embedding vectors of equal size within high-dimensional vector space).  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Yap and Yan with that of Huang such that the user profile data of Yap may be further processed into uniform sized vectors as taught by Huang.
As per independent claim 9, Yap, in combination with Yan and Huang, discloses:
A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer system to:
generate user embedding vectors for a plurality of users generated from structured user data utilizing a neural network trained to create user embedding vectors that encode user profile data {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”} of unequal sizes into uniform user embedding vectors of an equal size within high-dimensional vector space {See Huang, [0054] wherein this reads over “Some embodiments pertain to a method that includes receiving a plurality of inputs of different sizes at a convolutional neural network, applying convolution and pooling to each of the inputs to provide a plurality of outputs of different sizes, changing the size of each of the outputs to a selected uniform size, reshaping each of the outputs to a vector, and fully connecting the vectors”};
determine a segment of users from the plurality of users based on user-provided parameters {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”; and [0068], wherein this reads over “The processor 510 is capable of processing instructions stored in the memory 520 or on the storage device 530 to display graphical information for a user interface on the input/output device 540”};
plot, within a graphical user interface having a user-manipulatable visualization, user visual representations corresponding to user embedding vectors of the segment of users {See Yap, Figures 3A-3C};
receive a selection of a target user embedding[[s]] type of a plurality of user embedding types and a user similarity metric {See Yan, [0020] and [0037], wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”. That is, Yan discloses that a hierarchical tree structure, folder, and/or file (i.e. a user embedding) may be expanded based upon a user’s input (i.e. based on user input to expand the displayed segment);  Additionally, as per a user similarity metric, Yan discloses that “File access patterns may also be used to rank files and/or folders” and “[t]he system may have statistical data on file types that the user opens or uses more often” such that “those file types or folders containing those file types may be ranked higher when ranking search results.”  See Yan, [0024].  That is, Yan discloses that a specific file type or folder (i.e. a user similarity metric) may be utilized in prioritizing and displaying the folders and files of the hierarchical tree structure};
compare the user embedding vectors for the plurality of users in the high-dimensional vector space to identify additional user embedding vectors having the selected target user embedding type that satisfies the user similarity metric {See Yan, [0020] and [0037], wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”. Additionally, as per a user similarity metric, Yan discloses that “File access patterns may also be used to rank files and/or folders” and “[t]he system may have statistical data on file types that the user opens or uses more often” such that “those file types or folders containing those file types may be ranked higher when ranking search results.”  See Yan, [0024].  That is, Yan discloses that a specific file type or folder (i.e. a user similarity metric) may be utilized in prioritizing and displaying the folders and files of the hierarchical tree structure.}; and
update the visualization to display an expanded segment of users comprising user visual representations corresponding to user embedding vectors of the segment of users and the additional user embedding vectors {See Yan, [0020] and [0037], wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”. That is, as mentioned previously, Yan discloses a system wherein a user may select a tree structure such as a cluster or group to be expanded.  Upon said selection by a user, the system of Yan then displays the appropriate level and/or cluster (i.e. an updated visualization that displays the segment of user embedding vectors and an expanded segment of user embedding vectors).}.
Yap is directed to the invention of collaborative filtering for modeling implicit feedback.  Yap fails to specifically disclose the claimed feature of “receive a selection of a target user embedding[[s]] type of a plurality of user embedding types and a user similarity metric; identify additional user embedding vectors having the selected target user embedding type that satisfy the user similarity metric; and ”update the 
	Yan is directed to the invention of tree representation of search results.
	As per the claimed features of “receive a selection of a target user embedding[[s]] type of a plurality of user embedding types and a user similarity metric” and “identify additional user embedding vectors having the selected target user embedding type that satisfy the user similarity metric,” Yan discloses that “[a] hierarchical tree structure as disclosed herein can also be manipulated to expand and contract based on a user's inputs” such that “folders and sub-folders may be collapsible and expandable to show or hide the contents of a folder or sub-folder.”  See Yan, [0020].  That is, Yan discloses that data displays may be expanded based upon user input.  Additionally, Yan discloses that “if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself.”  See Yan, [0020].  That is, Yan discloses that multiple file types such as folders, sub-folders, and an electronic file may be expanded upon according to the type of data (i.e. folder vs. file).  Yan further discloses that various clusters or groups may be expanded upon based upon a click operation of a user.  See Yan, [0037].  
Additionally, as per a user similarity metric, Yan discloses that “File access patterns may also be used to rank files and/or folders” and “[t]he system may have statistical data on file types that the user opens or uses more often” such that “those file types or folders containing those file types may be ranked higher when ranking search results.”  See Yan, [0024].  That is, Yan discloses that a specific file type or folder (i.e. a user similarity metric) may be utilized in prioritizing and displaying the folders and files of the hierarchical tree structure.
As per the claimed feature of “update the visualization to display an expanded segment of users comprising the user embedding vectors corresponding to the segment of users and the additional user embedding vectors,” it is noted that Yan discloses the display of expandable data in the aforementioned portions of [0020] and [0037].  Accordingly, it would have been obvious to one of ordinary skill in the art to improve the prior of Yap with that of Yan for the predictable result of a system wherein the user profile data of Yap may be expanded and displayed according to the aforementioned features of Yan.

As per dependent claim 10, Yap, in combination with Yan and Huang, discloses:
The non-transitory computer-readable medium of claim 9, wherein the plurality of user embedding types comprise:
a first user embedding type comprises comprising a user interaction embeddings {See Yap, [0049], wherein this reads over “The data sets include a user profile table, a course profile table, and a learning history table. In some examples, the user profile table stores multiple attributes about each user (e.g., user identifier, work domain, job position, full time/part time). The values of the user attributes are tokenized, and used as input to each evaluated model. In some examples, the course profile table stores attributes for each course (e.g., course identifier, course type (mandatory, non-mandatory), course title, course description). In some examples, values of the item attributes are tokenized such that each token is an attribute to the respective course, and used as input to each evaluated model. In some examples, the learning history table stores, for each user in the user profile table, courses that the respective user has taken, as well as the timestamp (e.g., when the user took the course).”}; and
{See Yap, [0049], wherein this reads over “The data sets include a user profile table, a course profile table, and a learning history table. In some examples, the user profile table stores multiple attributes about each user (e.g., user identifier, work domain, job position, full time/part time). The values of the user attributes are tokenized, and used as input to each evaluated model. In some examples, the course profile table stores attributes for each course (e.g., course identifier, course type (mandatory, non-mandatory), course title, course description). In some examples, values of the item attributes are tokenized such that each token is an attribute to the respective course, and used as input to each evaluated model. In some examples, the learning history table stores, for each user in the user profile table, courses that the respective user has taken, as well as the timestamp (e.g., when the user took the course).”}.
As per dependent claim 11, Yap, in combination with Yan and Huang, discloses:
The non-transitory computer-readable medium of claim 10, further comprising instructions that, when executed by at least one processor, cause the computer system to identify the additional user embedding vectors based on determining a total combined distance between all features of the generated user embedding vectors in the high-dimensional vector space the target user embedding vectors {See Yap, [0022]}.
As per independent claim 16, Yap, in combination with Yan and Huang, discloses:
A system for visualizing high-dimensional user embedding vectors as user visual representations in low-dimensional space comprising:
at least one processor; a memory that comprises:
user profile data for a plurality of users {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”};
user interaction data for the plurality of users corresponding to interactions with a first digital campaign {See Yan, [0030]}, wherein this reads over “{See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”}”}; and
user embedding vectors for the plurality of users generated from a neural network trained to generate uniform user embedding vectors {See Yan, [0020] and [0037], wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”.  That is, Yan discloses that a hierarchical tree structure, folder, and/or file (i.e. a user embedding) may be expanded based upon a user’s input (i.e. based on user input to expand the displayed segment)} of an equal size of unequal sizes {See Huang, [0054] wherein this reads over “Some embodiments pertain to a method that includes receiving a plurality of inputs of different sizes at a convolutional neural network, applying convolution and pooling to each of the inputs to provide a plurality of outputs of different sizes, changing the size of each of the outputs to a selected uniform size, reshaping each of the outputs to a vector, and fully connecting the vectors”};
at least one non-transitory computer-readable storage medium storing instructions that, when executed by the at least one processor, cause the system to:
identify, a segment of users from the plurality of users {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”};
determine additional users that have user embedding vectors of a target user embedding type and within a similarity threshold of the segment of users by utilizing user embedding distance comparisons that compare each feature of the user embedding vectors {See Yap, [0022] and [0033]-[0035], wherein this reads over “Given some metadata about a user or item (e.g., user or item attributes), a feature vector representing a single user or item can be constructed. Several similarity measures (e.g., cosine similarity, Euclidean distance) can be applied to the vectors to find similar users or items. Further, a weighted loss function for CF on implicit feedback datasets has been proposed, where the training data only consists of whether a user has viewed an item (e.g., a view of an item being implicit feedback), but not explicitly rated the item”};
vectors within a user embedding threshold distance to the segment of users having the target user embedding type  {See Yap, [0040], wherein this reads over “In the attention-based NCF model of the present disclosure, even when a new user, and/or new item is added, a user vector, and/or item vector can be constructed based on the weighted sum over its attributes”}; and
facilitating a second promotional campaign to provide content to the expanded segment of users {See Yan, [0030], wherein this reads over “So in this respect, if the user has an official relationship with someone over a social networking website, such a user may accordingly have more information accessible to the user based on the official relationship. As such, more information may be available to the system for searching and search results”}.
As per dependent claim 17, Yap, in combination with Yan and Huang, discloses:
The system of claim 16, further comprising instructions that, when executed by at least one processor, cause the system to plot, within a graphical user interface, the expanded segment of users as user visual representations within a three-dimensional visualization  {See Yap, Figures 3A-3C}.
As per dependent claim 18, Yap, in combination with Yan and Huang, discloses:
The system of claim 16, wherein the instructions that cause the system to determine the additional users that have user embedding vectors within the similarity threshold of the segment of users comprises:
receiving a selection of a user similarity metric and a metric amount corresponding to the user similarity metric {See Yan, [0020] and [0037] , wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”.  Additionally, as per a user similarity metric, Yan discloses that “File access patterns may also be used to rank files and/or folders” and “[t]he system may have statistical data on file types that the user opens or uses more often” such that “those file types or folders containing those file types may be ranked higher when ranking search results.”  See Yan, [0024].  That is, Yan discloses that a specific file type or folder (i.e. a user similarity metric) may be utilized in prioritizing and displaying the folders and files of the hierarchical tree structure. }; and
identifying the additional users based on determining user embeddings from the plurality of users that have a cosine distance to the segment of users satisfying the metric amount {See Yap, [0022] and [0033]-[0035], wherein this reads over “Given some metadata about a user or item (e.g., user or item attributes), a feature vector representing a single user or item can be constructed. Several similarity measures (e.g., cosine similarity, Euclidean distance) can be applied to the vectors to find similar users or items. Further, a weighted loss function for CF on implicit feedback datasets has been proposed, where the training data only consists of whether a user has viewed an item (e.g., a view of an item being implicit feedback), but not explicitly rated the item”}.
Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yap et al, in view of Yan et al and Huang et al, and in further view of Grond, USPGPUB No. 2018/0225368, filed on 14 July 2016, and published on 9 August 2018.
As per dependent claim 3, Yap, in combination with Yan, Huang, and Grond, discloses:
The computer-implemented method of claim 1, further comprising:
identifying the user profile data indicating user attributes for the plurality of users {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”};
identifying the segment of user visual representations from the generated plurality of user embedding vectors {See Yan, [0020] and [0037], wherein this reads over “In other words, the hierarchical tree structure can be manipulated to show more than one level of the hierarchical tree structure. Folders and/or sub-folders may also be selected in order to open or preview the contents of the folders and/or sub-folders. Similarly, if an electronic file is represented on a GUI, it too can be selected to show a preview of the electronic file itself. By receiving and reacting to such manipulation commands, the system can display only parts of the search results that a user deems most relevant or interesting without over whelming the user with a long list of search results” and “further sub-levels of the hierarchical tree structure that represent sub-groups of the clusters or groups may be displayed. For example, if a cluster representing e-mail messages is interacted with, further sub-groups sorted by a second data type may be displayed on the GUI”. Additionally, as per a user similarity metric, Yan discloses that “File access patterns may also be used to rank files and/or folders” and “[t]he system may have statistical data on file types that the user opens or uses more often” such that “those file types or folders containing those file types may be ranked higher when ranking search results.”  See Yan, [0024].  That is, Yan discloses that a specific file type or folder (i.e. a user similarity metric) may be utilized in prioritizing and displaying the folders and files of the hierarchical tree structure.};
reducing dimensionality of the plurality of user embedding vectors from high-dimensional space to three-dimensional space to generate the segment of user visual representations, wherein the visualization displays the segment of user visual representations in three-dimensional space {See Grond, [0120], wherein this reads over “[t]he result of the process is a three-dimensional (3D) representation in which the electronic documents are shown in a thematically grouped manner”; That is, wherein a plurality of output datasets (i.e. a high-dimensional space) may be grouped to create a 3D sample space (i.e. a three-dimensional space), it would have been obvious to one of ordinaryskill in the art that the spatial reduction of the plurality of output datasets into a 3D sample space would read upon the claimed feature of “reducing dimensionality… from high-dimensional space to three-dimensional space”}; and
receiving, from the client device, user input to expand the displayed segment of user visual representations {See Yan, [0061], wherein this reads over “For example, a user may wish to only search for a certain type of electronic files or content, such as contact information files. In this example, the user is able to specify that contact information files should be searched. In another example, the user may wish to only search among spreadsheet type electronic files. In another embodiment, the user may specify that he or she would only like to search among electronic files that are stored on particular electronic devices. For example, a user may specify that he or she would only like to search for electronic files on the user's mobile phone and cloud storage system. In other examples, these functionalities may be combined and mixed by the user”}.
	The combination of Yap, Yan, and Huang fails to disclose the claimed feature of “reducing dimensionality of the segment of user embedding vectors from high-dimensional space to three-dimensional space, wherein the visualization displays the segment of user embedding vectors in three-dimensional space.” 
	Grond is directed to the invention of visually presenting electronic raw data sets.  Specifically, Grond discloses that “[t]he result of the process is a three-dimensional (3D) representation in which the electronic documents are shown in a thematically grouped manner” wherein the representation is reflective of metadata associated with the documents.  See Grond, [0119]-[0120].  Wherein Grond discloses a system for reducing a plurality of metadata to a three-dimensional representation, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Yap and Yan for the predictable result of a system wherein the display features of Yan may further comprise the three-dimensional representation of Grond.
As per dependent claim 4, Yap, in combination with Yan, Huang, and Grond, discloses:
The computer-implemented method of claim 3, further comprising converting user profile data for the plurality of users into structured user data that encodes user attributes into the structured user data {See Yap, [0033]-[0035], wherein this reads over “The example conceptual architecture 200 includes a user profile 202, and an item profile 204, an index lookup 205, a user vector 206, an item vector 208, an attribute embedding lookup 210, a user latent vector 214, an item latent vector 216, a concatenation 218, a feed forward neural network 220, and a score 222”, “The user latent vector 214, and the item layer vector 216 are concatenated through the concatenation 218, and are processed through the feed forward neural network 220 to provide the score 222,” and “An attention mechanism (e.g., the attention layer 212 of FIG. 2) constructs a user vector representation (z.sub.u), and an item vector representation (z.sub.i),”}.
As per dependent claim 5, Yap, in combination with Yan, Huang, and Grond, discloses:
The computer-implemented method of claim 4, further comprising converting the user profile data of unequal sizes for the plurality of users into the structured user data that comprises content items, interaction types, and interaction timestamps. {See Grond, [0009]-[0012], wherein this reads over in part “(a) providing a plurality of electronic output data sets, each output data set comprising at least one time specification or one unique identification feature as an attribute”.  That is, Grond discloses that output data sets may be grouped according to the individual “output set” (i.e. content items), “one time specification” (i.e. interaction timestamp), and a “classification of the data set” (i.e. an interaction type); and “The result of the process is a three-dimensional (3D) representation in which the electronic output datasets are shown in a thematically grouped manner; especially output datasets which are thematically related to one another are displayed in physical proximity to one another” and “The process can be used wherever complex system states are to be visualized so that access to high-dimensional output datasets is enabled with the help of a graphical user interface”}. 
As per dependent claim 6, Yap, in combination with Yan, Huang, and Grond, discloses:
The computer-implemented method of claim 5, wherein the structured user data of unequal sizes comprises heterogeneous user interaction data of unequal sizes {See Grond, [0120], wherein this reads over “[t]he result of the process is a three-dimensional (3D) representation in which the electronic documents are shown in a thematically grouped manner”}.





Allowable Subject Matter
Claims 2, 7, 8, 12-15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 22 March 2021 directed to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Claim Rejection under 35 U.S.C. 101
Statutory Subject Matter Rejection Under §101 Principles of Law
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. Alice Corp. v. CLSBankInt’l, 573 U.S. 208, 216 (2014). In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Alice and Mayo. See id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75—77 (2012)). In accordance with that framework, we first determine what concept the claim is “directed to.”
Id. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent eligible application.” Alice, 573 U.S. at 221 (citation omitted). “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].”’ Id. (alterations in original) (quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation[] fail[s] to transform that abstract idea into a patent-eligible invention.” Id. 
See USPTO, 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”).2 Under that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or a mental process); and 
(2) additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a)—(c), (e)—(h) (9th ed. Rev. 08.2017, Jan. 2018)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim: 
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Guidance, 84 Fed. Reg. at 56.
The Examiner’s Rejection
The Examiner rejects independent claims 1, 9, and 16 together, finding that the features of those claims correspond to concepts identified as abstract ideas by the courts, such as delivering user-selected media content to portable devices. (citing Affinity Labs of Tex. v. Amazon.com, Inc., 838 F.3d 1266 (Fed. Cir. 2016)).  We find that the limitations of the current claims are performed by the generically recited computer/processor, and that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  We also find that these additional limitations are not sufficient to amount to significantly more than the judicial exception, whether considered individually or as an ordered combination.  Specifically, we find that the use of generic computer components to provide an updated visualization that displays the segment of user visual representations does not impose any meaningful limit on the computer implementation of the abstract idea, and there is no indication that the combination of elements improves the functioning of a 
Judicial Exception (Step 2A, Prong 1)
As per the rejection of independent claims 1, 9, and 16 under 35 U.S.C. 101, viewing the rejection through the lens of the Guidance, we must first consider whether the claim recites a judicial exception. Guidance, 84 Fed. Reg. at 51. The USPTO has synthesized the key concepts identified by the courts as abstract ideas into three primary subject-matter groupings: mathematical concepts, certain methods of organizing human activity (e.g., a fundamental economic practice), and mental processes. Id. at 52. As explained below, the claims recite certain methods of organizing human activity (commercial or legal interactions, including advertising, marketing, or sales activities or behaviors) and mental processes, which are identified by the Guidance as abstract ideas. Id.
Applicant asserts the argument that “the currently amended claims are not directed toward mental processes.”  See Amendment, page 14.  We respectfully disagree.
The steps of claims 1, 9, and 16 could be performed by a user in his or her head, but for claims’ recitations of generic computer hardware and instructions. For example, a user could determine and compare a set of user embedding vectors to determine additional embedding vectors for use in visual representations. Here, the claimed information associating user embedding vectors with structured user data can be held in the user’s memory. Thus, claims 1, 9, and 16 recite concepts that can be performed in the human mind (observation, evaluation, judgement), an example of a mental process. See Elec. Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016) (“[W]e have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.”). The Guidance lists a mental process as another example of an abstract idea. Guidance, 84 Fed. Reg. at 52.  The steps directed to generating vectors and providing a visualization of said vectors are considered to be directed to mere extra-solution activies.
Accordingly, we find that claims 1, 9, and 16 recite a mental process.
“Directed to ” the Judicial Exception (Step 2A, Prong 2)
See Guidance, 84 Fed. Reg. at 51. Specifically, we look to whether the claim recites additional elements that integrate the exception into a practical application of that exception. Limitations that are indicative of integration into a practical application include additional elements that reflect an improvement in the functioning of a computer, or an
improvement to other technology or technical field. When a claim recites a judicial exception and fails to integrate the exception into a practical application, the claim is directed to the judicial exception.
Applicant asserts the argument that “the claims integrate this abstract idea into a practical application through additional elements that improve a computing device as well as the technical field of the computer-based digital content dissemination.”  See Amendment, page 16.
As previously provided, we note that the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Specifically, we find that the limitations of the current claims are performed by the generically recited computer/processor and that the use of generic computer components to generate vectors and provide visualizations on a graphical user interface does not impose any meaningful limit on the computer implementation of the abstract idea.  As to the claim as a whole, we find that there is no indication that the combination of elements improves the functioning of a computer or improves any other technology as transmitting an advertisement to a broadcasting entity is well-understood, routine, and conventional, and therefore does not add significantly more than the abstract idea (see MPEP 2106.05(d)(ii), "receiving or transmitting data over a network").
Applicant asserts the argument that “the claimed invention… improve the operations of computing devices as well as providing other practical applications.”  See Amendment, page 17.  We respectfully disagree. 
We find that the instant claims merely recites abstract ideas implemented on generic computer hardware, with generic programming instructions. Unlike the claimed invention in McRO, for example, that improved how a physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to evaluate content triggers and insert triggered content on a 
Simply reciting generic computer hardware for performing an abstract idea does not integrate that abstract idea into a practical application. See Alice, 573 U.S. at 225—26 (“Viewed as a whole, petitioner’s method claims simply recite the concept of intermediated settlement as performed by a generic computer. The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to ‘nothing significantly more’ than an instruction to apply the abstract idea of intermediated settlement using some unspecified, generic computer.” (internal citations omitted)); DealertrackInc. v. Huber, 674 F.3d 1315, 1333 (Fed. Cir. 2012) (“Simply adding a ‘computer aided’ limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible.”). The invention of the instant claims does not focus on improving computers as tools, but rather certain independently abstract ideas that use computers as tools. See Elec. Power Group, 830 F.3d at 1354. The Guidance also discusses other ways that additional elements can integrate the judicial exception into a practical application—e.g., a particular machine or manufacture, a particular transformation, and a particular treatment of a disease. See Guidance, 84 Fed. Reg. at 55. The instant claims also lacks such features.
Accordingly, claims 1, 9, and 16 do not integrate the recited abstract ideas into a practical application. 
Inventive Concept (Step 2B)
To determine whether a claim provides an inventive concept, we consider the additional elements - individually and in combination - to determine whether they (1) add a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field or (2) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Guidance, 84 Fed. Reg. at 56. Also, we reevaluate our conclusions about the additional elements discussed in the previous step. Id.

In any case, the Specification describes implementing the method of the independent claims using conventional computer equipment, such as “a graphical user interface” and “a client device”. In BASCOM, the Federal Circuit determined that claims to filtering content on the Internet, including “limitations of the claims, taken individually, recit[ing] generic computer, network and Internet components, none of which is inventive by itself,” was eligible because of its “nonconventional and non-generic arrangement” of the components, specifically, “the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user,” which “gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server.” 827 F.3d at 1349-50. Unlike the claims in BASCOM, Applicant’s claims do not recite unconventional or non-generic arrangements of components that improve computer functionality or a technological area. Rather, we find that the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” 
In sum, the limitations of claims 1, 9, and 16, considered individually and in combination, do not provide an inventive concept. 
Conclusion
Claims 1-20 are directed to mental processes. The additional limitations of the claims, considered individually and in combination, do not provide an inventive concept. Accordingly, we maintain the claim rejections under 35 U.S.C. 101 as the instant claims do not recite patent-eligible subject matter.
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the newly cited prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2169



/PK/